                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EILEEN BROWN, et al.,                              Case No. 15-cv-04874-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER FOR SUPPLEMENTAL
                                   9             v.                                         SUBMISSION RE STIPULATION
                                                                                            REGARDING GOOD FAITH
                                  10     FREEDOM WEST HOMES, INC., et al.,                  SETTLEMENTS
                                  11                    Defendants.                         Docket No. 159
                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a stipulation seeking a determination from the Court that the two
                                  14   settlement agreements between the parties were entered into in good faith for the purposes of
                                  15   California Code of Civil Procedure § 877 and § 877.6. See Docket No. 159. Defendants Alton
                                  16   Management Corporation and William Hutton have filed the settlement agreement they reached
                                  17   with Plaintiffs together with an explanation as to why the agreement was entered into in good
                                  18   faith. See Docket No. 158. However, counsel for Alton Management and Mr. Hutton has stated
                                  19   that “it is possible that future claims for equitable contribution and/or indemnity based on
                                  20   comparative negligence or fault may be brought by third parties” against Defendants in this case.
                                  21   Docket No. 166 ¶ 3.
                                  22          In light of this concern, Defendants Freedom West Homes, Raymond Brown, and Anason
                                  23   Pak are hereby ordered to file with the Court the settlement agreement they reached with
                                  24   Plaintiffs. The same Defendants are additionally ordered to submit jointly with Plaintiffs a brief
                                  25   explanation, not to exceed 4 pages, why their settlement agreement satisfies the requirements of
                                  26   California Code of Civil Procedure § 877 and § 877.6 and the factors set forth in Tech-Bilt, Inc. v.
                                  27   Woodward-Clyde & Assocs., 38 Cal. 3d 488 (1985).
                                  28
                                   1          The settlement agreement and accompanying explanation shall be filed by October 19,

                                   2   2018, and may be filed under seal.

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: October 17, 2018

                                   7

                                   8                                                ______________________________________
                                                                                     EDWARD M. CHEN
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
